Egan, J.
The motion to dismiss appeal must he overruled for the same reasons stated by this court in the judgment or mandamus to compel appeal in this case. The chief contest is as to the ownership of and consequent right to demand and receive from the succession the amount of a judgment for $216.75 for salary or personal services obtained against the succession by Henry Generes, and by him donated to his daughters Henrietta and Marsolina Generes, who upon proof of the donation, were subrogated to the rights of the donor by order of the Second District Court of the Parish of Orleans, after notice to the representatives of the succession.
Hickman claims to have purchased the judgment debt under fieri facias against Henry Generes issued upon a judgment in his own favor. The debt attempted to be thus seized and sold was exempt from seizure by law. The fact that judgment was obtained to enforce it does not change the exemption. It is also shown that the judgment was transferred, and notice of the transfer was given prior to Hickman’s seizure. The judgment below was against him, and is affirmed.